Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
     
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pub. No: 2014034487) in view of He (EP 2866429), see IDS).
Regarding claim 1:
Yao discloses an integrated intelligent interaction machine (Fig. 1), comprising a processing device (104), an upper computer (102), a network transmission device ( 107) and a signal transmission device ( 410, see Fig. 4,  television signal processing unit 104 to generate through 410, See Fig. 4), wherein the upper computer is connected to the processing device (104) through the network transmission device ( 107) ([0033-0035], Fig. 1-2, 4), the upper computer is used to connect to an external network (106, see Fig. 1) and output a network signal to the network transmission device (107), and the network transmission device transmits the network signal to the processing device ([0033-0035], Fig. 1-2, 4)  , the signal transmission device (107) is connected to the processing device (104), and the processing device is connected to the upper computer (see Fig.1); the signal transmission device receives  a screen transmission signal (television  signal) and outputs the screen transmission signal to the processing device (104) (see Fig. 3), and the processing device (104) processes the screen transmission signal to obtain screen transmission data and transmits the screen transmission data to the upper computer (100) (see [0054-0056], Fig. 5). the upper computer comprises a switcher unit.
Note that Yao discloses a switcher unit (203, see Fig. 2). However, Yao does not specifically disclose the upper computer comprises a switcher unit, and the network transmission device comprises a switcher and a wired network control switch, and wherein the wired network control switch is configured to control the on/off (power) of the network signal accessed from the external wired network in the switcher of the network transmission device.
He (EP 2866429 IDS) disclose the upper computer (102) comprises a switcher unit  (202, Fig. 2), and the network transmission device (107) comprises a switcher (router 50) and a wired network control switch (1043), and  wherein the wired network control switch (1043) is configured to control the on/off (power) of the network signal accessed from the external wired  network (30, 40, 50) in the switcher of the network transmission device (He discloses control board 104 starts a power on operation, a multimedia signal first output by the multimedia signal switching circuit unit 1043 is a multimedia signal of a user main control interface (UI) of the processor 1044, and is output by the multimedia signal output port 1046 to the multimedia device 30. Names of a plurality of service modules, such as a set top box service module and a home gateway service module, are displayed on the user main control interface). 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao with the teaching of He, thereby providing synchronously play of audio and video data of the upper computing device and external device.   

Regarding claim 3:
Yao discloses wherein the signal transmission device (106) is a wireless transmission device ([0039-0043], Fig.2).  

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pub. No: 2014034487) in view of He (EP 2866429) and further in view of Cotte (US 20130290882 A1).

Regarding claim 4:
Yao discloses wherein the processing device comprises a processor and a first network card (501, Fig. 5), the processor is connected to the signal transmission device (106) and the network transmission device (107), and is connected to the upper computer (102) passes through the first network card (1200, see Fig. 7, [0133]).  
Yao does not specifically disclose the processor connected to the upper computer (60) passes through the first network card.
Cotte discloses Processor connected to the upper computer (60) passes through the first network card (1200, see Fig. 4) ([0042, 0118]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao with the teaching of He and Cotte, thereby providing a high-efficient data transmission in upper computing device.

3.	Claims 5 and 9   is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pub. No: 2014034487) in view of He and further in view of Weise (US Pub. No: 20130147901).

Regarding claim 5:
Note that Yao discloses upper computer (102), a switching unit (203),  a switcher unit (202) see Fig. (1-2, 5). 

However, Yao does not specifically disclose wherein the external network comprises an external wired network, the upper computer) comprises a wired network interface and a switcher unit (106), the switcher unit is connected to the wired network interface, the processing device and the network transmission device, and the switcher unit is connected to the external wired network through the wired 12network interface, and outputs the network signal to the network transmission device.  
Weise (US Pub. No: 20130147901) discloses wherein the external network (124, Fig. 1D) comprises an external wired network, the upper computer ( 102) comprises a wired network interface (bus interface) and a switcher unit (138), the switcher unit is connected to the wired network interface (i.e. bus interface), a processing device (100) and  network transmission device (144), and the switcher unit is connected to the external wired network through the wired 12network interface, and outputs  network signal to the network transmission device ([0115-0116]).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao with the teaching of He and Weise thereby providing accurate data transmission between the upper computing device and external device.  

Regarding claim 9:
 Yao discloses wherein the wired network interface is an Ethernet interface (interface of 107), and the wired network control switch is an Ethernet control switch.  
However, Yao does not specifically disclose and the wired network control switch is an Ethernet control switch.  
Weise (US Pub. No: 20130147901) discloses the wired network control switch (138) is an Ethernet control switch ([0114, Fig. 1D]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao with the teaching of He and Weise thereby providing accurate data transmission between the upper computing device and external device.  

4.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pub. No: 2014034487) in view of He and further in view of Weise and Cotte.
Regarding claim 6:
 Yao discloses the external network further comprises an external wireless network (106) ([0039-0043], Fig.2). 
Yao in view of Cotte discloses the upper computer further comprises a wireless network unit (120, see Fig. 4) connected the switcher unit (1200), the switcher unit is also connected to the external wireless network through the wireless network unit, the switcher unit outputs the network signal to the network transmission device according to the accessed external wired network and/or the external wireless network (see Cotte [0118-0120]) and (Yao, ([0039-0043], Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao with the teaching of He and Weise and Cotte, thereby providing accurate data transmission between the upper computing device and external device.  

Regarding claim 7:
 Yao discloses wherein the network transmission device (107) includes a switcher (202) and a second network card, and the switcher is connected to the switcher unit (203) of the upper computer, and is connected to the processing device through the second network card.  
Yao as modified by Cotte discloses second network card (i.e. 1200, see Cotte,  [0118]). Same motivation as applied to claim 6.


Allowable subject matter
5.	 Claim 10 allowed.
 
	Reasons for allowance:
	The closest art of record singly or in combination fails to teach or suggest the limitations “the switcher is connected to the processor through the second network card, and the wired network control switch is connected to the switcher and the processor; the signal transmission device is used to receive the screen transmission signal and transmit the screen transmission to the processor, the processor is used to process the screen transmission signal to obtain the screen transmission data, and transmit the screen transmission data to the switcher unit of the upper computer through the first network card; the switcher unit of the upper computer outputs a network signal to the switcher according to the accessed external wired network and/or external wireless network, the switcher transmits the network signal to the processor through the second network card, and the wired network control switch is used to, according to the control signal transmitted by the processor or a received external switching command, control the on/off of the network signal accessed by the switcher from the external wired network (see Applicant’s disclosure [0027], Fig. 2).

 


Responds to Applicant’s argument
6.	Applicant’s argument filed on 03/22/2022 has been considered but are moot in view of mew ground of rejection. In view of amendments, the reference of (EP 2866429 (IDS) has been added for further consideration.  

Pertinent art 
7.	The pertinent art of record Gentles (US 20040259640) discloses an integrated   
  interaction transmission device.
 

Conclusion 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry

9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692